515DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No. 10,444,321. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Claims 1 and 11 of instant application is part of claim 1 of US 10,444,321.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-12, 14-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (hereinafter Taylor)(US 9766322) in view of Grossmann et al. (hereinafter Grossmann)(US 2019/0223140) and Sugiimoto(US 7629925).
	Regarding claim 1, Taylor teaches a method for locating a position of a target object in a network of a plurality of anchors at fixed locations(items 12 and 14 in Fig. 1), the method comprising: each anchor pair of the plurality of anchor pairs including at least two anchors of a plurality of anchors, wherein each anchor pair is configured to transmit ranging packets according to a transmission schedule by(col. 10, lines 50-55, wireless signal transmission from originator 12): transmitting, by a first anchor of the anchor pair, a range request (REQ) packet; receiving, by a second anchor of the anchor pair, the REQ packet(Fig. 1, item 18; col. 10, lines 50-55; Fig. 4, item 402); and transmitting, by the second anchor in response to the REQ packet, a range response (RSP) packet(Fig. 1, item 20; col. 10, lines 50-55); receiving, by at least one of the plurality of antennas on the target object, the REQ packet(Fig. 1, item 18); receiving, by at least one of the plurality of antennas on the target object, the RSP packet(Fig. 1, item 20; Fig. 4, item 406); calculating time differences at which the REQ packet and the RSP packet are received the target object(Fig. 4, item 408); and estimating the position of the target object based on the estimated distance differences for each anchor pair(item 412 in Fig. 4).  	
	Taylor did not teach specifcally target object equipped with a plurality of spatially distributed antennas and assigning a plurality of anchor pairs and packet are received by at least two of the plurality of antennas of the target object. However, Grossmann teaches in an analogous art target object equipped with a plurality of spatially distributed antennas and assigning a plurality of anchor pairs and packet are received by at least two of the plurality of antennas of the target object(Figures 4-5, plurality of antennas 120 and 118; anchor pairs 114 and 112). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the target object equipped with a plurality of spatially distributed antennas and assigning a plurality of anchor pairs and packet are received by at least two of the plurality of antennas of the target object in order to determine the arrivalof multipath signals.
	The combination of Taylor and Grossmann did not teach specifically estimating the position of center between the at least two of the plurality of antennas. However, Sugimoto teaches in an analogous art estimating the position of center between the at least two of the plurality of antennas(col. 2, lines 61-65, estimates the geometric center point of the antennas). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method of estimating the position of center between the at least two of the plurality of antennas in order to lower the varinace in the estimation.
	Regarding claim 2, Sugiimoto teaches the method of claim 1, wherein each of the plurality of antennas on the target includes a respective internal clock(claim 1, clock errors of the receivers).  
	Regarding claim 4, Sugiimoto teaches the method of claim 2, wherein the internal clocks of the plurality of antennas are not synchronized(col. 5, clock error of the receivers are estimated).  
	Regarding claim 5, Taylor teaches the method for claim 1, wherein a turnaround time is embedded in the RSP packet(col. 11, lines 48-52; transponder may add the turn-around time to the outgoing measurement result; insert the value for the actual time elapsed).  
	Regarding claim 6, Taylor teaches the method for claim 1, where a turnaround time is predetermined and not transmitted as part of the RSP packet(col. 32, line 20, select a delay time for a particular transponder)
	Regarding claim 7, Taylor in view of Grossmann teaches the method of claim 1, further comprising: transmitting the time differences for each anchor pair from the target object to an external position estimator remote from the target object(col. 15, lines 23-25, observer 16 may transmit the results to another device, such as external computer which calculates the position of the observer; Grossmann: abstract: time of arrival ).  
	Regarding claim 8, Taylor in view of Grossmann teaches the method of claim 7, wherein the external position estimator estimates the position of the target object based on the estimated time differences for each anchor pair(col. 15, lines 22-25, observer 16 may transmit the TDR (transactional difference range) results to another device, such as external computer which calculates the position of the observer; Grossmann: abstract: time of arrival ).  
	Regarding claim 9, Taylor in view of Grossmann and Sugiimoto teaches the  method of claim 1, wherein the target object includes a local position estimator configured to estimate the position of the center between the at least two of the plurality of antennas target object based on the estimated time differences for each anchor pair(col. 15, lines 21-22, observer may calculate its position realtive to the originator and the transponder; col. 15, lines 15-20, TDR measurement by the observer; Grossmann: abstract: time of arrival ).   
	Regarding claim 10, Taylor teaches the method of claim 9, further comprising transmitting the estimated position to at least one of the plurality of anchors in the network(col. 29, lines 30-40, coordinator can assemble the TDR_c and RTTOF data to determine the position of each radio system; col. 38, lines 56-57, coordinator may be a particular device).  
	Clains 11-12, 14-16, 18-20 are rejected for the same reason as set forth in claims 1-2, 4-6, 8-10 respectively.
	Regrading claim 17, Grossmann teaches the system wherin the position estimator is local to the target(item 254 in Fig. 8; P[0048], estimated at the receiver).
Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (hereinafter Taylor)(US 9766322) in view of Grossmann et al. (hereinafter Grossmann)(US 2019/0223140), Sugiimoto(US 7629925) and Fullerton et al.(ereinafter Fullerton)(US 7239277).
	Regarding claim 3, the combination of Taylor, Grossmann and Sugiimoto teaches all the particulars of the claim except the method, wherein the internal clocks of the plurality of antennas are synchronized. However, Fullerton teaches in an analogous art the method, wherein the internal clocks of the plurality of antennas are synchronized (col. 9, lines 11, share a common clock).  Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method, wherein the internal clocks of the plurality of antennas are synchronized in order to have improved efficiency.
	Claim 13 is rejected for the same reason as set forth in claim 3.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647